DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 
EXAMINER’S AMENDMENT
3.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – SERVICE PROVISION SYSTEM AND NON-TRANSITORY COMPUTER READABLE MEDIUM PROVIDING SERVICES TO USER CARRYING TRANSMITTER --

5.        Authorization for the following Examiner’s amendment to the claims was given in a telephone interview with Joseph Su on 06/23/2022.

6.        The claims of the application have been amended as follows:    

            1. (currently amended) A service provision system comprising: 
            a storage device; and 
            a processor coupled to the storage device and configured at least to: 
            obtain an identification information of a transmitter without requiring a user to perform an operation; 
             display a plurality of services of a service provision apparatus, wherein the plurality of services are initial services which are displayed regardless of the user; 
             store, in the storage device, the identification information for identifying the transmitter which is powered by a battery and is carried by the user and which transmits a wireless beacon signal and an associated service information 
            extract, based on the associated service information, an associated service in response to obtaining the identification information of the transmitter; and 
           display the associated service on a display panel of the service provision apparatus.

            18. (currently amended) A non-transitory computer readable medium storing a program that is used for a service provision system, which includes a service provision apparatus including a plurality of services, and that causes a computer comprising a storage device and a processor which executes functions comprising: 
            obtaining an identification information of a transmitter without requiring a user to perform an operation;
            displaying the plurality of services of the service provision apparatus, wherein the plurality of services are initial services which are displayed regardless of the user; storing, in the storage device, the identification information for identifying the transmitter which is powered by a battery and is carried by the user and which transmits a wireless beacon signal and an associated service information which associates, per entry, the identification information, a user identification information obtained from a payment card, and an associated service with each other; 
            extracting, based on the associated service information, an associated service in response to obtaining the identification information of the transmitter; and 
           displaying the associated service on a display panel of the service provision apparatus.

             19. (currently amended) A service provision system comprising:
             a service provision apparatus including 
             obtaining means for obtaining an identification information of a transmitter without requiring a user to perform an operation; 
           display means for displaying a plurality of services of the service provision means, wherein the plurality of services are initial services which are displayed regardless of the user; 
          storage control means for storing, in storage means, the identification information for identifying transmission means which is powered by a battery and is carried by the user and which transmits a wireless beacon signal and an associated service information which associates, per entry, the identification information, a user identification information obtained from a payment card and an associated service with each other; 
            extracting means to extract, based on the associated service information, an associated service in response to obtaining the identification information of the transmitter; and 
            the display means further displaying the associated service on the display means of the service provision means.

(End of amendment)

Allowable Subject Matter
6.         Claims 1-20 are allowed.

                                            REASONS FOR ALLOWANCE
7.          The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “storing, in the storage device, the identification information for identifying the transmitter which is powered by a battery and is carried by the user and which transmits a wireless beacon signal and an associated service information which associates, per entry, the identification information, a user identification information obtained from a payment card, and an associated service with each other; extracting, based on the associated service information, an associated service in response to obtaining the identification information of the transmitter; and displaying the associated service on a display panel of the service provision apparatus”, in combination with all other limitations as claimed in independent claim 1.
           The other independent claims 18-19 recite essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
           The dependent claims 2-17 & 20, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.            
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. US Pub 2004/0105126              c. US Patent 8,738,480
            b. US Pub 2005/0151992              d. US Pub 2001/0021979

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674